Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species the various materials employed for the low energy substrate which are mutually exclusive of each other (see for example claims 2, 4, 6, 8, 9, 11, 13, 15, 17, 18, 20, 21, and 22) as well as the various materials that make up the matrix (see claims 32, 33) and the materials which make up the glue employed (adhesive) whether it is water based or UV curable (see claims 34-35 and 36-37). The species are independent or distinct because they are clearly mutually exclusive of one another (the materials employed are clearly independent of one another). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 23-27, 38-39 and 41 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the different materials employed would require specific searches for each of the same.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Leslye Davidson on 5-5-22 a provisional election was made with traverse to prosecute the invention of fluoropolymers for the materials employed as the low surface energy substrate: polyolefin as the material which made up the polymer nanostructures; the matrix material is one of polystyrene, PVA, EVA, polyacrylamide or polylactic acid; the use of UV curable ink or glue, claims 1, 13, 14, 23-27, 30-32, 34, 35, 39 and 41.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-12, 15-22, 28, 29, 33, and 36-37 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species/invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 23-27, 30-32, 38, 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varadan et al (US 2017/0225447) in view of Cernak (US 2004/0194223).
	Varadan et al taught that it was known to deposit nanosensors on a
substrate where the substrate was a substrate fabric which included the steps of applying an adhesive layer (with the printhead and/or printing (coating) operation at 48) upon a fabric followed by deposition of nanosensors via electrostatic field/pneumatic force in a flocking operation to result in vertically free-standing nanostructures on the textile. Applicant is referred to Figure 7B and the discussion of the same found in the document. Additionally, it should be noted that the reference taught that one skilled in the art would have applied a high strength electrostatic field to yield the vertically standing nanostructures in the flocking operation wherein the high strength field of from 2 kV/cm to 10 kV/cm was employed, see paragraph [0103]. The reference failed to teach that one of ordinary skill in the art would have subjected the substrate (the fabric in this case) to a plasma stream in order to increase the surface energy from 10-43 mN/m to 44-80 mN/m whereby the fabric was pretreated in order to render it to have better surface properties for bonding (noting that the nanosensors were attached
to the fabric with adhesive in Varadan and one viewing the same would have understood that better bonding was possible with activation of the surface of the
fabric).
	Cernak taught that it was known at the time the invention was made to
direct a plasma at the surface of a fabric in order to produce a textile having superior properties in terms of the textile’s adhesive properties wherein exposure to a plasma stream resulted in the surface energy of the textile increasing from 30 N/m to 72 N/m, see paragraph [0035] therein. Clearly, to enhance the adhesive properties of the textile prior to adhesive bonding, it would have been obvious to one of ordinary skill in the art at the time the invention was made to expose the textile fabric to a plasma stream to raise the surface energy of the fabric substrate as taught by Cernak in the process of adhesively bonding nanosensors to a fabric
textile surface in Varadan et al.
	With regard to claims 23-25, the reference to Varadan suggested the
formation of a micro denier yarn for the polymer nanostructures therein, see
paragraphs [0073], [0074], [0080], [0081], [0085], [0094], and [0097]. The
reference to Varadan also suggested that one skilled in the art would have
provided a matrix polymer which was later dissolved to expose the nanostructure, see paragraph [0099]. The reference to Varadan also taught that the nanostructures were provided with a conformal protective coating, see paragraph [0099]. The reference taught that those skilled in the art would have utilized polypropylene for manufacture of the nanostructures, see paragraphs [0080], [0081]. The reference also suggested that the matrix polymer used included those materials claimed in claim 32, see paragraph [0081]. The reference suggested the printing of the adhesive layer (a coating of the same) and additionally suggested that such coating included screen printing therein (noting that the reference employed roll to roll printing which included screen printing of epoxy in the processing therein). The reference employed a drying step after the adhesive was coated (and the flocking applied) and those skilled in the art would have understood such was provided to remove solvent from the adhesive coating as well as to cure the coating therein.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 6 further taken with Bohringer et al (US 2007/0134483).
	The references as set forth above taught that the fabric substrates which
were flocked were formed from textiles and more specifically textiles which
incorporated polypropylene material therein. The references make no mention of
the pretreatment of fabric textiles formed from PTFE for example, however the
ordinary artisan would have readily understood that textiles were formed from
various materials which included polypropylene and PTFE and that the selection
of material was a function of the desired final product being manufactured.
Additionally, to plasma pretreat a textile formed from PTFE or polypropylene
would have been obvious to those skilled in the art in order to alter the surface
properties of the fabric to make the fabric more easily adhered with adhesives, as
expressed by Bohringer et al. Applicant is more specifically referred to paragraphs
[0025] and [0029]. It should be noted that ultimately the textile products of
Bohringer et al were intended to be wearable products (apparel). Depending
upon one’s desired end product, it would have been obvious to one of ordinary
skill in the art at the time the invention was made to utilize the techniques of
Bohringer et al to pretreat a PTFE fabric prior to use in manufacture of a wearable
textile article where adhesive bonding is used in such construction in the process
of making a wearable nanosensor assembly as set forth above in paragraph 6.
Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 6 further taken with either one of Chudzik (US 2015/0090288) or Abrams (US 2008/0003399).
	The references as set forth above suggested that those skilled in the art
would have employed an adhesive in the flocking operation which was dried
presumably in an oven in the operation therein (to cure the adhesive). It was
however well understood in flocking operations that rather than using an
adhesive which was cured with heat one skilled in the art understood that UV
curable adhesive materials would have been a useful alternative to heat curing
adhesives (which eliminated the need for heating the adhesive to cure the same).
Applicant is more specifically referred to Chudzik (paragraph [0092] or Abrams
(paragraph [0062]) made it clear that those versed in the art of flocking into an
adhesive that suitable adhesives for the operation included not only heat cured
adhesives but also UV cured adhesive materials. As it would have been an art
recognized adhesive material useful for the operation of flocking, it would have
been obvious to one of ordinary skill in the art at the time the invention was
made to utilize a UV curable adhesive material in the flocking operation as set
forth above in paragraph 6 as suggested by either one of Abrams or Chudzik.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, 14, 23-27, 30-32, 34, 35, 39 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 11.041,825. Although the claims at issue are not identical, they are not patentably distinct from each other because the earlier patented claims include narrowing limitations relating to step (a) of the claims herein however the claims presented herein are generic and are completely covered by the earlier patented claims. Issuance of a second patent for the identical invention would be an unfair extension of applicant’s exclusive rights without requirement of a terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746